Proceeding pursuant to article 78 of the CPLR to review respondent’s determination, dated May 5, 1969, which suspended petitioner’s driving license for 30 days for a violation of section 510 (subd. 3, par. [e]) of the Vehicle and Traffic Law (gross negligence in the operation of a motor vehicle). Determination annulled, on the law, with costs. In our opinion, respondent’s finding of gross negligence was not supported by substantial evidence and the resulting suspension for 30 days constituted an abuse of discretion (Matter of Kops v. Hults, 29 A D 2d 687; Matter of [Harris v. Kelly, 9 A D 2d 785; Matter of Ghersan v. Hults, 13 A D 2d 1007; Matter of Sappern v. Hults, 11 A D 2d 776; Matter of Disney v. Hults, 16 A D 2d 494; Matter of Sheridan v. Fletcher, 270 App. Div. 29). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.'